Filed 5/25/16 P. v. Cole CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C080615

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F04790)

         v.

THOMAS RAY COLE,

                   Defendant and Appellant.




         Appointed counsel for defendant Thomas Ray Cole has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal.3d




1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
       Few facts regarding defendant’s underlying offense are contained in the record.
The record merely reflects that, on August 4, 2015, defendant was found to be in
possession of marijuana for the purpose of sale and in possession of a nine-millimeter
handgun.
       A felony complaint was filed alleging defendant unlawfully possessed marijuana
for the purpose of sale (Health & Saf. Code, § 11359), with a firearm enhancement (Pen.
Code, § 12022, subd. (a)(1)); he unlawfully possessed a firearm within 10 years of a
misdemeanor conviction for battery (Pen. Code, § 29805); and he unlawfully carried a
concealed weapon within a vehicle (Pen. Code, § 25400, subd. (a)(1)), with an
ammunition enhancement (Pen. Code, § 25400, subd. (c)(6)(A)).
       On September 16, 2015, defendant pleaded no contest to unlawful possession of
marijuana for the purpose of sale and admitted he committed the offense while armed
with a firearm. (Health & Saf. Code, § 11359; Pen. Code, § 12022, subd. (a)(1).) In
exchange for his plea, it was agreed he would be placed on probation for five years rather
than receiving a state prison sentence at the outset. In exchange for his plea, the
remaining charges were dismissed.
       Defendant waived reference to probation and, immediately following entry of
defendant’s no contest plea, the trial court placed defendant on probation in accordance
with the plea agreement. The trial court also ordered defendant to serve 300 days in
county jail as a condition of probation, imposed various fines and fees, and awarded
defendant with 85 days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                             2
                                  DISPOSITION
     The judgment is affirmed.



                                                NICHOLSON   , J.



We concur:



     BLEASE             , Acting P. J.




     MAURO              , J.




                                         3